Exhibit 10.11

 

CUTERA, INC.

 

Performance Unit Award Agreement

 

Grant #                        

 

Cutera, Inc. (the “Company”) hereby grants you,                             
(the “Participant”), an award of performance units (“Performance Units”) under
the Cutera, Inc. 2004 Equity Incentive Plan (the “Plan”). The date of this
Performance Unit Award Agreement is                         , 200    . Subject
to the provisions of Appendix A (attached) and of the Plan, the principal
features of this Award are as follows:

 

Number of Performance Units:                     

 

Vesting Commencement Date:                     

 

Vesting of Performance Units: The Performance Units will vest according to the
following schedule:

 

Twenty-five percent (25%) of the Performance Units will vest on each of the
first four anniversaries of the Vesting Commencement Date, subject to
Participant continuing to be a Service Provider through each such date.

 

Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.

 

Your signature below indicates your agreement and understanding that this Award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Performance Units is contained in Paragraphs 3 through 5 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.

 

CUTERA, INC.      

PARTICIPANT

By:                     [NAME]           [NAME] «First» «Middle» «Last»    
[TITLE]           Date:                                     
                                   

 

 



--------------------------------------------------------------------------------

APPENDIX A

 

TERMS AND CONDITIONS OF PERFORMANCE UNITS

 

Grant #                     

 

1. Grant. The Company hereby grants to the Participant under the Plan an Award
of Performance Units, subject to all of the terms and conditions in this
Performance Unit Award Agreement (the “Award Agreement”) and the Plan.

 

2. Company’s Obligation to Pay. Each Performance Unit has a value equal to the
Fair Market Value of a Share on the date it becomes vested. Unless and until the
Performance Units will have vested in the manner set forth in Sections 3 and 4,
the Participant will have no right to payment of any such Performance Units.
Prior to actual payment of any vested Performance Units, such Performance Units
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.

 

3. Vesting Schedule. Subject to paragraph 4, the Performance Units awarded by
this Award Agreement will vest in the Participant according to the vesting
schedule set forth on the attached Performance Unit Agreement, subject to the
Participant’s continuing to be a Service Provider through each such date.

 

4. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Agreement, if Participant ceases to be a Service
Provider for any or no reason, the then-unvested Performance Units awarded by
this Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

 

5. Payment after Vesting. Any Performance Units that vest in accordance with
paragraph 3 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares, provided that to the
extent determined appropriate by the Company in its discretion, any federal,
state and local withholding taxes with respect to such Performance Units will be
paid by reducing the number of Shares actually paid to the Participant.

 

6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the Participant’s designated beneficiary, or if no
beneficiary survives the Participant, the administrator or executor of the
Participant’s estate. Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

7. Withholding of Taxes. The Company will withhold otherwise deliverable Shares
upon vesting of Performance Units having a Fair Market Value equal to the
minimum amount required to be withheld for the payment of income, employment and
other taxes which the Company determines must be withheld (the “Withholding
Taxes”) pursuant to such procedures as the Administrator may specify from time
to time. The Company will not retain fractional



--------------------------------------------------------------------------------

Shares to satisfy any portion of the Withholding Taxes. Accordingly, Purchaser
will pay to the Company an amount in cash sufficient to satisfy the remaining
Withholding Taxes due and payable as a result of the Company not retaining
fractional Shares. Should the Company be unable to procure such cash amounts
from Purchaser, Purchaser agrees and acknowledges that Purchaser is giving the
Company permission to withhold from Purchaser’s paycheck(s) an amount equal to
the remaining Withholding Taxes due and payable as a result of the Company not
retaining fractional Shares.

 

9. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant.

 

10. No Effect on Employment or Service. The Participant’s employment or other
service with the Company and its Subsidiaries is on an at-will basis only.
Accordingly, the terms of the Participant’s employment or service with the
Company and its Subsidiaries will be determined from time to time by the Company
or the Subsidiary employing the Participant (as the case may be), and the
Company or the Subsidiary will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment or service of the
Participant at any time for any reason whatsoever, with or without good cause.

 

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at 3240 Bayshore Blvd.,
Brisbane, CA 94005, Attn: Stock Administrator, or at such other address as the
Company may hereafter designate in writing.

 

12. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

 

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

14. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.



--------------------------------------------------------------------------------

15. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.

 

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Units have vested). All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Board or its Committee administering the
Plan will be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan or this Award Agreement.

 

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

18. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

//

 

End of text